Case 1:97-cr-00033-JJM-LDA Document 327 Filed 05/27/20 Page 1 of 3 PageID #: 243



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


  UNITED STATES OF AMERICA                    Criminal Case No. 97-33-JJM

                v.

  PATRICK M. VIGNEAU




             GOVERNMENT’S RESPONSE TO DEFENDANT’S
 SECOND PRO SE MOTION TO REDUCE SENTENCE UNDER 18 U.S.C. § 3582 FOR
            EXTRAORDINARY AND COMPELLING REASONS

        The government files this supplemental memorandum in response and objection

 to Defendant Patrick Vigneau’s second pro se motion to reduce his sentence under 18

 U.S.C. § 3582(c)(1)(A)(i) based on concerns about the impact of coronavirus disease 2019

 (“COVID-19”). The Defendant, a represented party, has not established a basis for

 hybrid representation. The Defendant’s pro se motion for release attempts to litigate

 issues that defense counsel, Assistant Federal Public Defender Kevin Fitzgerald, has

 already addressed in his supplemental memorandum in support of Defendant’s request

 for compassionate release. In fact, the government has just filed a lengthy

 memorandum responding to defense counsel’s supplemental memorandum.

        The Defendant’s newly filed motion makes no claim that hybrid representation is

 necessary, nor does it address why retained counsel cannot adequately handle the

 matter. A defendant has a right to be represented by counsel, or to proceed pro se, but

 does not have the right to “hybrid representation” – choosing those portions of a

 proceeding he wishes to conduct and leaving the rest to counsel. United States v. López-

 Soto, __ F.3d __, 2020 WL 2570166, at *9 (1st Cir. May 21, 2020) (“So long as López-Soto

 was represented by counsel, he had no right to file his own motions. López-Soto ‘has

 no right to hybrid representation’ by himself and counsel simultaneously.”) (citation

 omitted); United States v. Campbell, 61 F.3d 976, 981 (1st Cir. 1995); United States v.

                                                1
Case 1:97-cr-00033-JJM-LDA Document 327 Filed 05/27/20 Page 2 of 3 PageID #: 244




 Pereira, Cr. No. 1:20-MJ-12PAS, 2020 WL 1139878, at *1 (D.R.I. Mar. 9, 2020); United

 States v. Caramadre, Cr. No. 11-186-ALL-S, 2013 WL 5565862, at *1 (D.R.I. Oct. 8, 2013).

 Hybrid representation should “be employed sparingly and, as a rule, is available only

 in the district court’s discretion.” Campbell, 61 F.3d at 981 (quoting United States v. Nivica,

 887 F.2d 1110, 1121 (1st Cir. 1989)).

        The instant case does not represent a circumstance where retained counsel is

 unable to adequately address the issues. Rather, the Defendant has decided to pick and

 choose when to use retained counsel and when to proceed alone. Allowing the

 Defendant to proceed in this fashion places additional burdens on the Court and the

 government and negatively impacts the relationship with his hired attorney.


                                         CONCLUSION

        For the foregoing reasons, Defendant’s second pro se motion for compassionate

 release should be denied.

                                                    UNITED STATES OF AMERICA

                                                    AARON L. WEISMAN
                                                    UNITED STATES ATTORNEY

                                                    /s/Lauren S. Zurier
                                                    LAUREN S. ZURIER
                                                    Assistant United States Attorney

                                                    /s/Christine D. Lowell
                                                    CHRISTINE D. LOWELL
                                                    Assistant United States Attorney

        s                                           United States Attorney’s Office
                                                    50 Kennedy Plaza, 8th Floor
                                                    Providence, RI 02903
                                                    (401) 709-5000 (phone)
                                                    (401) 709-5001 (fax)
                                                    Lauren.Zurier@usdoj.gov

                                               2
Case 1:97-cr-00033-JJM-LDA Document 327 Filed 05/27/20 Page 3 of 3 PageID #: 245




                                 CERTIFICATION OF SERVICE

        On May 27 2020, I caused this filing to be filed electronically and it is available
 for viewing and downloading from the ECF system, and thereby made the filing
 available to Defendant’s counsel, Assistant Federal Public Defender Kevin Fitzgerald.



                                                   /s/ Lauren S. Zurier
                                                   LAUREN S. ZURIER
                                                   Assistant U.S. Attorney




                                              3
